                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FRANK DEAN ATHERTON,                            )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 18-CV-1177-SMY-GCS
                                                 )
 JOHN BALDWIN et al.,                            )
                                                 )
                        Defendants.              )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter came before the Court for Final Pretrial Conference on October 23, 2019 during

which the Court addressed and ruled on Defendants’ Motion to Enforce Settlement (Doc. 87). For

good cause shown and for the reasons stated on the record, Defendants’ Motion is GRANTED.

Accordingly, it is hereby ORDERED:

1.     By November 23, 2019, Plaintiff, through counsel, shall return the fully executed

       Settlement Agreement to Defendants’ counsel by November 23, 2019.

2.     On November 23, 2019 or earlier, Defendants shall file a status report advising the Court

       whether the executed Settlement Agreement has been received from Plaintiff.

       Plaintiff is WARNED that the failure to execute and tender the Settlement Agreement by

November 23, 2019 will result in dismissal of this case with prejudice for failure to comply with

the orders of this Court. The Final Pretrial Conference and Jury Trial dates are hereby VACATED.

       IT IS SO ORDERED.

       DATED: October 25, 2019


                                                     STACI M. YANDLE
                                                     United States District Judge
